Citation Nr: 1542365	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  08-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, rated at 20 percent from January 1, 2007, 100 percent from January 2, 2009, and 40 percent from May 1, 2009.  

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity, currently rated at 20 percent.

3.  Entitlement to an increased rating for radiculopathy of the left lower extremity, rated at 20 percent prior to March 28, 2014, and 40 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the Reno, Nevada RO.

A hearing was held before the undersigned Veterans Law Judge at a VA facility in Las Vegas, Nevada in May 2010.  A transcript of the hearing is of record.  

The Board previously remanded the appeal for further development, most recently in January 2014.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

An addendum opinion should be obtained from the March 2014 VA examiner as to whether the Veteran's service-connected disabilities are sufficient by themselves to render him unemployable from January 1, 2007, to January 2, 2009.  Although the record includes an opinion from the examiner, an addendum is necessary because the examiner appears to have relied on a history of "intolerable back pain" in June 2006, prior to August 2006 lumbar fusion and prior to the period of the claim.  The record suggests a possible improvement in the impairment associated with the lumbar spine disability after the surgery, as shown by the estimated back pain as low as 3/10 in November 2006.  

In this regard, the Board notes the following records.  

An October 2006 private treatment record reveals that sensation to pain, touch, and proprioception was normal, deep tendon reflexes were normal, motor strength was normal, and gait and station were normal.  The spine was found to be normal without deformity or tenderness.  

A November 2006 VA examination record reveals the Veteran's history of constant pain following the sciatic distribution of the left lower extremity.  He explained that it felt as if there were a rock in his shoe due to left foot pain.  He reported difficulty weight-bearing due to the left lower extremity and indicated that the pain was worse with walking.  He estimated that the pain was 3-8/10 in the back and 3/10 in the left foot.  The left foot pain was chronic and it increased to 10/10 with walking.  He reported flare-ups with a severity of 2-6/10, "every two to three days lasting up to two to three months."  He reported that during flare-ups, he had to rest and lie down or sit until the pain is relieved.  He added that he rested two to three minutes, then tried to continue and then rested again once he arrived where he was going.  He stated that the pain was aggravated by activities, getting in and out of a car, sitting for long periods of time, coughing, and sneezing.  He added that he tried not to stoop, bend, or pick up heavy objects.  He estimated that he could walk 100 yards without stopping.  He added that sometimes he stopped when the pain began and was then able to go an additional 200 feet.  He reported being unsteady on his feet but denied falls in the previous five years.  He reported discomfort, numbness, and weakness in the left lower extremity.  The record notes that the Veteran walked unaided.  The Veteran reported difficulty transferring and doing daily chores of living, including brushing his teeth due to low back pain.  He denied difficulty dressing or toileting.  He reported that he did drive.  The examiner noted that the Veteran was "somewhat of a poor historian," with "somewhat inconsistent" answers.  

Range of motion testing revealed flexion to 85 degrees with pain beginning at 70 degrees, extension to 15 degrees, lateral flexion to 15 degrees bilaterally, left lateral rotation to 26 degrees, and right lateral rotation to 30 degrees.  There was no change in flexion, extension, or lateral flexion after repetition.  There was an additional loss of 5 degrees of rotation bilaterally after repetition.  There was evidence of spasm on rotation.  The examiner noted that rotation was additionally limited by pain, weakness, and lack of endurance following repetitive use which caused a major functional impact.  Examination also revealed a scar measuring six inches by 1/4 inches.  There was no muscle wasting of the lower extremities.  There was edema of the lower extremities, but the examiner believed the most likely cause was vascular stasis.  Patellar reflexes were 3/5, but Achilles reflexes were absent.  He could feel monofilament over both lower extremities, and they were "just about" equal.  Straight leg raise caused pain at 30 degrees in the sitting position and 70 degrees in the supine position.  There were some induration and muscle spasm on palpation.  Gait was normal.  The lumbar lordosis was flattened and the kyphotic thoracic curve was normal.  The examiner found no ankylosis, abnormality of the musculature, or intervertebral disc syndrome.  

A February 2007 VA treatment record reveals the Veteran's history of back pain and numbness in the left lower extremity down to the foot.  He reported that walking for several feet caused pain in the back and numbness in the foot.  He added that the numbness used to affect only the ball of the left foot but was currently going up to the heel.  A March 2007 private treatment record reveals the Veteran's history of nerve damage in the left lower extremity, with worsening symptoms since the August 2006 surgery.  He reported pain, weakness, and stiffness in the left lower extremity to the toes.  He reported that the symptoms were aggravated by "sit to stand mannerisms."  Examination revealed an impairment of sensation to light touch at the calf and plantar surface of the foot.  There was also tenderness to palpation.  A May 2007 VA treatment record reveals the Veteran's history of only being able to walk a few feet due to lumbar radiculopathy.  A July 2007 VA treatment record reveals the Veteran's history of "on and off" back pain with symptoms of radiculopathy.  He added that bending, sitting, and walking exacerbated the pain.  A November 2007 VA treatment record reveals the Veteran's history of back pain with "minimal activities such as brushing teeth or shaving."  A December 2007 VA treatment record reveals the Veteran's history of constant low back pain which radiated down the left leg to the ball of the foot.  He reported that the pain was worsened by walking, bending, lifting, and exertion and was associated with weakness and numbness in the left lower extremity.  He added that the numbness affected multiple areas in the leg and foot and had caused falls approximately two times every "few" months since August 2006.  Examination revealed a forward flexed posture.  With respect to gait, the Veteran had a wide base of support but no loss of balance.  Lumbar range of motion was "moderately decreased" in flexion, extension, and bilateral side bending.  Motor strength was 4+/5 bilaterally.  Sensation was normal in the right lower extremity and decreased at the left medial leg, dorsal foot, and lateral foot.  Knee reflexes were normal, but Achilles reflexes were decreased.  Straight leg raise was equivocal at 45 degrees bilaterally.  

A February 2008 VA electromyogram (EMG)/nerve conduction study revealed moderate sensorimotor peripheral neuropathy in the legs, "likely with predominantly normal features," and mild chronic left L5 radiculopathy with no acute/subacute features or ongoing denervation.    

A March 2008 private treatment record indicates that the spine was normal without deformity or tenderness.  Sensation to pain, touch, and proprioception was normal, and deep tendon reflexes were normal.  A May 2008 VA treatment record reveals the Veteran's history of numbness from the knee to the sole of the left foot.  He also reported back pain.  He added that the numbness altered his walking because he could not feel the bottom of his foot.  The record notes that a recent EMG showed L5 radiculopathy and moderate peripheral neuropathy.  The Veteran reported normal sensation in the right leg.  A September 2008 VA treatment record reveals the Veteran's history of backache, left lower extremity pain, and diminished muscle spasm.  Examination of the musculoskeletal and neurological systems were negative except for bilateral lower lumbar paraspinal tenderness.  

In January 2009, the Veteran underwent a laminectomy.  The postoperative diagnosis was post laminectomy syndrome with instability and radiculopathy.  A February 2009 private treatment record indicates that the Veteran had intractable back pain.  He was noted to have good strength in each extremity, however.  A March 2009 private treatment record indicates that the Veteran had good neurologic function in each extremity, without focal abnormality.  

A March 2009 statement from a private treating medical professional summarizes the Veteran's private treatment, including the spinal surgeries.  The letter indicates that the Veteran was determined to be unemployable in December 2008 due to left leg pain.  The medical professional reported that the Veteran continued to have "considerable" pain due to his service-connected low back disability and that it was "unlikely" the Veteran would become an employable person in the future.    

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, obtain an addendum opinion from the March 2014 VA examiner regarding the impact of the Veteran's service-connected disabilities on his employability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The rationale for all opinions expressed must also be provided, with discussion of the status of the disabilities beginning in January 2007, which is after the August 2006 lumbar fusion.  To the extent possible, the examiner should distinguish the impairment from the service-connected radiculopathies from the impairment from the non-service connected peripheral neuropathy and vascular impairment in the lower extremities.  

3.  Undertake any other indicated development.

3.  Then, readjudicate the issues on appeal, with consideration of referral for extra-schedular consideration.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)
      

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




